DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 7, the prior arts of record do not teach or disclose a terminal comprising: a transmitter that transmits delivery acknowledgement information for a downlink shared channel and uplink data using a physical uplink shared channel (PUSCH); a processor that, if frequency hopping is applied to the PUSCH, determines a mapping position for the delivery acknowledgement information for each hop of the frequency hopping; wherein the processor first maps the delivery acknowledgement information in a frequency direction on the PUSCH for each hop of the frequency hopping.

In regard amended claim 11, the prior arts of record do not teach or disclose a radio communication method for a terminal, comprising: transmitting delivery acknowledgement information for a downlink shared channel and uplink data using a physical uplink shared channel (PUSCH); and if frequency hopping is applied to the PUSCH, determining a mapping position for the delivery acknowledgement information for each hop of the frequency hopping, wherein the delivery acknowledgement information is first mapped in a frequency direction on the PUSCH for each hop of the frequency hopping.

In regard amended claim 15, the prior arts of record do not teach or disclose a system comprising a terminal and a base station, wherein: the terminal comprises: a transmitter that transmits delivery acknowledgement information for a downlink shared channel and uplink data using a physical uplink shared channel (PUSCH); and a processor that, if frequency hopping is applied to the PUSCH, determines a mapping position for the delivery acknowledgement information for each hop of the frequency hopping, wherein the processor first maps the delivery acknowledgment information in a frequency direction on the PUSCH for each hop of the frequency hopping; and the base station comprises: a receiver that receives the delivery acknowledgement information and uplink data transmitted using the PUSCH.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Date: 08/30/2022
/PHIRIN SAM/Primary Examiner, Art Unit 2476